Citation Nr: 1512615	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 24, 2012, and as 70 percent disabling from that date.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a disability manifested by tachycardia and, if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a cervical spine disability and, if so, whether service connection may be granted.

4.  Entitlement to service connection for an eye disability to include by herpes simplex and corneal scar.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefits currently sought on appeal.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has described difficulties keeping employment due to his service-connected disabilities in his examination in June 2012.  Therefore, the issue of a TDIU is properly before the Board.

As to claims 2 and 3, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The issues of entitlement to increased ratings for PTSD and service connection for cervical strain, a disability manifested by tachycardia and an eye disability to include by herpes simplex and corneal scar and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2006 rating decision, the RO denied service connection for cervical spine disability based on a finding that there was no current disability related to neck treatment in service.  The Veteran did not appeal this determination within one year of being notified.  

2.  Evidence received since the September 2006 rating decision is not duplicative and does raise a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.  

3.  In September 2006 rating decision, the RO denied service connection for a disability manifested by tachycardia based on a finding that there was no current disability related to tachycardia in service.  The Veteran did not appeal this determination within one year of being notified.  

4.  Evidence received since the September 2006 rating decision is not duplicative and does raise a reasonable possibility of substantiating the claim of service connection for a disability manifested by tachycardia.  


CONCLUSIONS OF LAW

1.  The September 2006 RO decision that denied the Veteran's claim for service connection for cervical spine disability is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The September 2006 RO decision that denied the Veteran's claim for service connection for a disability manifested by tachycardia is final.  38 U.S.C.A § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a disability manifested by tachycardia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claims as to whether new and material evidence has been received to reopen claims of service connection for a disability manifested by tachycardia and cervical spine disability.  This is so because the Board is reopening the claims and a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Claims to Reopen

In a September 2006 rating decision, the RO denied service connection for a disability manifested by tachycardia and a cervical strain disability.  The Veteran was informed of that decision and he did not file a timely appeal. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 2006 rating decision is final because the Veteran did not file a timely appeal with respect to the decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In addition, no evidence that was relevant to the issues was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2014).

The claims of entitlement to service connection for a disability manifested by tachycardia and a cervical strain disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in January 2010 (eye) and February 2010 (cervical spine).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The relevant evidence before VA at the time of the prior final decision consisted of service treatment records.  Notably, the Veteran failed to report for July 2006 VA examination relevant to both of these claims.  

As to the cervical spine claim, while service treatment records showed that the Veteran did seek treatment for neck pain following a motor vehicle accident in the Spring of 2005, a chronic disability was not noted at service separation and there was no noted post service chronic disability related to neck treatment in service.  

In denying the Veteran's service connection claims for cervical spine disability in September 2006, the RO found no indication that the Veteran had current chronic cervical spine disability related to the noted treatment in service.  The Board notes parenthetically that service connection is in effect for lumbar strain.  

As to the claim for a disability manifested by tachycardia, while service treatment records showed that the Veteran was seen in September 2005 for complaints of dizziness, shortness of breath and chest pains while marching, and tachycardia and elevated blood pressure were noted, a chronic disability was not noted at service separation and there was no noted post service chronic disability related to an incident in service.  

In denying the Veteran's service connection claims for a disability manifested by tachycardia in September 2006, the RO found no indication that the Veteran had current chronic disability related to the noted treatment in service.  The Board notes parenthetically that service connection is in effect for hypertension.  

Pertinent evidence received since the last final decision for the claims of service connection includes numerous treatment records as well as VA examination reports which do not provide favorable nexus opinions.  Significantly, the Veteran has reported neck pain and symptoms in these treatment reports and examinations.  Episodic tachycardia has also been noted.  

Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claims for service connection for cervical spine disability and disability manifested by tachycardia.  The bases for the initial denials of service connection was the lack of evidence demonstrating the existence of current disabilities, as there is now current evidence of each disability, the Board finds that new and material evidence has been received.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claims of service connection for a disability manifested by tachycardia and cervical spine disability, and the claims are reopened.


ORDER

New and material evidence to reopen the claim of service connection for a disability manifested by tachycardia has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a cervical spine disability has been received; to this limited extent, the appeal is granted.


REMAND

Additional development is required to comply with 38 C.F.R. § 3.159 prior to the Board's adjudication of these claims.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103 (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran essentially contends that he has a disability characterized by tachycardia as well as cervical spine disability that began in 2005 while he was in service.  He also asserts that his eye disability began in 2002 in service.  

Service treatment records show that the Veteran was involved in a motor vehicle accident in April 2005.  He was treated for neck pain in April and June 2005.  His separation physical examination indicated normal spine.  The Board notes that the Veteran was a medic in a ground ambulance unit at a field hospital in Iraq.  He has submitted pictures associated with his deployment depicting scenes in Iraq during the war.  In his June 2012 VA examination, the Veteran described neck pain dating from 2004 when he was in Iraq.  He reported he was serving as a medic and was knocked down from a blast of a truck bomb which destroyed the U.N. Headquarters.  He stated that he sustained additional strains to the neck moving patients from the blast area.  He was treated with pain medications on duty.  The examiner found that the current neck disability was not related to service because there were no notes to indicate sequelae from the April 2005 car accident.  

As to tachycardia, in September 2005 the Veteran was seen for complaints of dizziness, shortness of breath and chest pains while marching.  His blood pressure was 146/87 and his heart rate was 108.  Readings since the incident were noted to be normal.  Service connection is in effect for hypertension.  He also reported in a December 2006 nurse note that he was told that his tachycardia was related to his PTSD.  

VA treatment records include a December 2006 optometry consultation indicating that the Veteran had herpes simplex keratitis in the left eye with blurry vision for 10 days.  His last prior outbreak was in 2002.  His problem list noted herpes zoster with other ophthalmic complications.  A March 2010 VA eye examination reflects a notation that the Veteran had an initial herpes zoster episode in 1998 prior to service and that a corneal scar could be due to the pre-service episode.  A July 2011 VA examination reflects the examiner's opinion that they did not see any mitigating circumstances that would cause the Veteran's pre-existing herpes zoster of the left eye to increase as a result of active duty.  Service treatment records also show right corneal abrasion in March 2005 and left eye irritation in April 2006.

Under the circumstances, the Board finds that VA examinations should be ordered in order to determine whether these disorders are related to service.  Previous examinations have not taken into account the Veteran's contentions in full.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the claim for increased initial ratings for PTSD, the Veteran has asserted generally in statements that the disability is more disabling than is currently reflected in the most recent medical examination evidence.  The most recent VA psychiatric examination was conducted in October 2012.  His VA doctor noted in August 2012 that the Veteran had lost his job as a CNA due to anxiety.  

In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of functioning as to PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, it appears that the Veteran is undergoing ongoing treatment at a VA treatment center, updated treatment records should be associated with the claims folder.  

Finally, the issue of entitlement to TDIU, this claims should be addressed in conjunction with the claim for increased rating consistent with Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent medical records and other records, to include records pertinent to the TDIU claim and any personnel records not already obtained that may document the alleged 2004 blast described by the Veteran.  

2.  The Veteran should also be afforded an examination by an examiner with appropriate expertise to determine the severity of the Veteran's service-connected PTSD. 

The claims folders and any pertinent Virtual VA/VBMS records must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria.  The examiner should also provide an opinion regarding the social and occupational impairment caused by the service-connected mental health disability.

The supporting rationale for all opinions expressed must be provided in the report.  The examiner should consider any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.

3.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of all eye disabilities to include by herpes simplex and corneal scar present during the pendency of this claim.  The claims folders and Virtual VA/VBMS records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should specifically state:

(i) For each of the Veteran s currently diagnosed eye disabilities to include by herpes simplex and corneal scar, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of these disabilities had their onset during or are otherwise related to active duty service? 

(ii) For each of the Veteran s currently diagnosed eye disabilities to include by herpes simplex and corneal scar, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty'? If so, what evidence supports that conclusion'?

iii) With respect to any such disorder that the examiner finds existed prior to the Veteran s entrance onto active duty, is there clear and unmistakable evidence that the disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service'? Please discuss the evidence used to support this conclusion.  

4.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of all disabilities manifested by tachycardia present during the pendency of this claim.  The claims folders and Virtual VA/VBMS records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should specifically state:

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by tachycardia, due to or as a result of an injury or disease incurred in service; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by tachycardia, that is proximately due to or aggravated (permanently worsened) by a service-connected disability; 

A complete rationale for all opinions is required-that is, the examiner should explain why he/she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

5.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of all cervical spine disabilities present during the pendency of this claim.  The claims folders and Virtual VA/VBMS records must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should specifically state:

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a cervical spine disability, due to or as a result of an injury or disease incurred in service; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a cervical spine disability, that is proximately due to or aggravated (permanently worsened) by a service-connected disability; 

A complete rationale for all opinions is required-that is, the examiner should explain why he/she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  For purposes of the examination, the examiner should presume that the Veteran is a reliable historian inasmuch as he claims to have had neck pain since the documented accident in service.  

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

6.  Thereafter, readjudicate the Veteran's claims for increased ratings for PTSD, service connection for cervical strain, an eye disability to include by herpes simplex and corneal scar and disability manifested by tachycardia, and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


